Citation Nr: 9906059	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  92-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a rectal 
condition, currently evaluated as 30 percent disabling.

2.  Whether the January 16, 1970, rating decision, of the 
agency of original jurisdiction, which granted service 
connection for hemorrhoids, to include the post-operative 
residuals of anorectal surgery with an anal fissure and 
cryptitis, contained clear and unmistakable error.

3.  Whether the December 8, 1986, rating decision, of the 
agency of original jurisdiction, which denied entitlement to 
an increased evaluation for a rectal condition, contained 
clear and unmistakable error.

4.  Whether the December 8, 1986, rating decision, of the 
agency of original jurisdiction, which denied entitlement to 
an effective date earlier than January 14, 1986, for the 
granting of a 30 percent evaluation for the post-operative 
residuals of an anal fistula with hemorrhoids and proctitis, 
contained clear and unmistakable error.

5.  Whether the December 8, 1986, rating decision, of the 
agency of original jurisdiction, which denied entitlement to 
a total disability rating based on individual unemployability 
due to the veteran's service-connected disabilities, 
contained clear and unmistakable error.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to April 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Chicago, Illinois.  Following a review of the 
claim, the Board remanded the claim in March 1995, and the 
claim has been returned to the Board for final appellate 
review.

The North Carolina Division of Veterans Affairs initially 
represented the veteran while he resided in that state.  
During the appellate process, he moved to Illinois and became 
ineligible for assistance by the North Carolina Division of 
Veterans Affairs.  The veteran was contacted in January 1995 
in an attempt to clarify whether he desired representation by 
an accredited service organization.  The veteran did not 
respond to inquiries by the VA, and it has been concluded, by 
the veteran's inaction, that he does not wish assistance from 
a service representative.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  After the veteran's military service, and pursuant to the 
submission of a VA claim for benefits, the veteran was 
granted service connection for hemorrhoids, anal fissure, and 
crepitus.

3.  The dominant condition at the time of the initial rating 
was the veteran's hemorrhoids; the disabilities were rated in 
toto; and, a 10 percent evaluation was assigned.  

4.  After the veteran underwent a rectal examination in 1986, 
the RO reviewed the facts before it and assigned a 30 percent 
disability rating.

5.  Between 1976 and 1986, per the claims folder, the veteran 
did not receive treatment for his rectal condition.

6.  Although the veteran applied for a total rating based on 
individual unemployability due to his service-connected 
disabilities in 1986, the claims folder was negative for 
findings that would suggest that his service-connected rectal 
condition prevented him from gainful employment. 

7.  At present, the veteran's rectal condition causes him 
pain and produces leakage.  He must wear a protective 
undergarment (pad) and he has numerous bowel movements every 
day.



CONCLUSIONS OF LAW

1.  The January 16, 1970, rating decision granting service 
connection for hemorrhoids, to include the post-operative 
residuals of anorectal surgery with an anal fissure and 
cryptitis, did not contain clear and unmistakable error, and 
a reversal is not warranted.  38 C.F.R. § 3.105 (1970). 

2.  The December 8, 1986, rating decision denying entitlement 
to an increased evaluation for a rectal condition did not 
contain clear and unmistakable error, and a reversal is not 
warranted.  38 C.F.R. § 3.105 (1986). 

3.  The December 8, 1986, rating decision denying entitlement 
to an effective date earlier than January 14, 1986, for the 
granting of a 30 percent evaluation for the post-operative 
residuals of an anal fistula with hemorrhoids and proctitis, 
did not contain clear and unmistakable error, and a reversal 
is not warranted.  38 C.F.R. § 3.105 (1986). 

4.  The December 8, 1986, rating decision denying entitlement 
to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities did not contain clear and unmistakable error, 
and a reversal is not warranted.  38 C.F.R. § 3.105 (1986).

5.  The criteria for an evaluation of 60 percent for the 
veteran's rectal condition have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7332 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The veteran has claimed that the initial rating decision, 
that of January 16, 1970, was deficient in that the RO 
combined all of his rectal and hemorrhoidal disorders into 
one.  He suggests that the symptomatology for these 
conditions were not duplicative or overlapping, and should 
have been rated separately.  He contends that to rated them 
separately would not be pyramiding as prohibited by 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1997), and 38 C.F.R. 
§ 4.14 (1998).

He further argues that the various regional offices that 
evaluated his disabilities did not examine all of the medical 
evidence prior to the issuance of the rating decisions.  He, 
therefore, avers that the RO committed clear and unmistakable 
error when it failed to do this in December 1986.  

A clear and unmistakable error claim is a collateral attack 
on a final regional office decision.  Smith (William) v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Clear and 
unmistakable error is a very specific and unique type of 
error.  It is the kind of legal or factual error that demands 
the conclusion that the result of the decision would have 
been greatly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  

Simply to claim clear and unmistakable error on the basis 
that previous adjudications had improperly weighted and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Also, broad 
allegations of failure to follow regulations or any other 
non-specific claim of error does not classify as clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993), motion for 
review en banc denied Feb. 3, 1994 (per curium).  If a 
veteran raises clear and unmistakable error, there must be 
some degree of specificity as to what the alleged error is 
and, that if true, would be clear and unmistakable error on 
its face, with persuasive reasons given as to why the result 
would have been manifestly different but for the alleged 
error.  Id., Scott v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighted or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

A.  The January 16, 1970, Rating Decision

Following his discharge from the US Air Force, the veteran 
applied for VA benefits.  He asked that service connection be 
awarded for cryptitis, an anal fissure, and the residuals of 
a laceration to the head.  After reviewing the service 
medical records, the RO granted service connection for 
hemorrhoids, the post-operative residuals of anorectal 
surgery with an anal fissure, and cryptitis.  VA Form 21-
6796, Rating Decision, January 16, 1970.  The RO combined all 
three of the above conditions together and assigned a single 
10 percent disability evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7335 (1969).

The veteran contends that the hemorrhoids, along with the 
post-operative residuals of anorectal surgery with an anal 
fissure and cryptitis, should not have been lumped together 
as one disability, disease, or condition.  He maintains that 
not only should each condition be separately service-
connected but that each condition should receive a separate 
disability rating.  He avers that such an action would not be 
in violation of 38 C.F.R. § 4.14 [pyramiding of claims] and 
that the RO misapplied 38 C.F.R. § 4.14 when it did not grant 
him separate disability ratings for each condition.  In other 
words, the "misapplication", per the veteran, was clearly 
and unmistakably erroneous.

Pursuant to 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Per 38 U.S.C.A. § 1155, the VA will compensate a veteran for 
reductions in earning capacity due to specific injuries.  
However, 38 C.F.R. § 4.14 (1970), mandated that the VA will 
avoid the pyramiding of claims.  This regulation stated:

The evaluation of the same disability 
under various diagnoses is to be avoided.  
Disability from injuries to muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that 
special rules are included the 
appropriate bodily system for their 
evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may 
result from many causes; some may be 
service connected, others, not.  Both the 
use of manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation, and the evaluation of the 
same manifestation under different 
diagnoses are to be avoided.

This means that pyramiding shall be avoided where it results 
in the evaluation of the same symptoms and manifestations 
under different diagnoses.  See Fanning v. Brown, 4 Vet. App. 
225 (1993).  The United States Court of Veterans Appeals (the 
Court) has further delineated the concept of pyramiding in 
its decision of Brady v. Brown, 4 Vet. App. 203, 206 (1993), 
where it noted that the veteran could not be compensated 
twice, or more, for symptomatology resulting from the same 
disability. 
 
The Court expanded the definition of pyramiding further when 
it issued Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
Esteban, the right side of the veteran's face was injured in 
an automobile accident, resulting in four scars and muscle 
damage.  The Court determined that three separate disability 
ratings were warranted for disfiguring scars, tender and 
painful scars, and facial muscle injury.  Also, the Court 
stated that the "critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative or overlapping with the symptomatology of the 
other two conditions" (italics in original).  Esteban, 6 
Vet. App. at 262.  

While undergoing basic training, the veteran experienced a 
thrombosed external hemorrhoid.  Over the next year, he had 
recurrent puritis and discomfort during hot weather and, in 
June 1966, he had an anal sphincter dilatation.  The fissure 
resolved satisfactorily and he was subsequently assigned to 
the Republic of Vietnam.  During the two years he was 
stationed in Vietnam, he had two surgical procedures for 
cryptitis and anal fissures.  He returned to CONUS and was 
diagnosed as suffering from "chronic anal disease".  See SF 
502, Narrative Summary, March 10, 1969.  

After filing an application for benefits, the veteran 
underwent a physical examination in September 1969.  VA Form 
21-2545, Report of Medical Examination for Disability 
Evaluation, with attachments, September 25, 1969.  The 
results of that examination are listed below:

Rectal Digital and Proctoscope Exam:  
Residuals of previous surgical procedures 
- no external hemorrhoids - small 
posterior fissure present - mild 
cryptitis present - several small 
internal hemorrhoids.

Following receipt of said examination, the RO grouped the 
three conditions of hemorrhoids, anal fissures, and cryptitis 
together and awarded a disability rating.  The questions for 
resolution are whether these three conditions arise from a 
single disease, do they produce the same disability, and do 
they produce the same manifestations?

An anal fissure is a "painful linear ulcer at the margin of 
the anus".  Dorland's Illustrated Medical Dictionary 634 
(27th ed. 1988).  Cryptitis is the "inflammation of the anal 
crypts, with pain and tenderness (especially during bowel 
movements), pruritus, and spasm of the anal sphincter; it may 
progress to abscess of the crypt". Dorland's Illustrated 
Medical Dictionary 404 (27th ed. 1988).  Hemorrhoids are "a 
varicose dilatation of a vein of the superior or inferior 
hemorrhoidal plexus, resulting from a persistent increase in 
venous pressure".  Dorland's Illustrated Medical Dictionary 
751 (27th ed. 1988).  

[The Board has considered whether it should provide the 
veteran with notice and an opportunity to respond to the 
reference in Dorland's Illustrated Medical Dictionary (27th 
ed. 1988) relating to the above three terms before entering a 
final decision.  The reference to Dorland's Illustrated 
Medical Dictionary is merely to provide a definition of the 
terms in question.  The Board is not relying on this 
definition as a basis for deciding this appeal.  
Consequently, the Board believes there is no need to provide 
the veteran with notice and an opportunity to respond to the 
reference in Dorland's Illustrated Medical Dictionary (27th 
ed. 1988) relating to anal fissure, cryptitis, and 
hemorrhoids prior to entering a final decision.]

Solely by definition, each of these conditions are three 
separate and distinct entities, not dependent or caused by 
one another.  Moreover, from the medical records, there is no 
indication that any of the three conditions are a residual of 
one another.  Yet, those same medical records suggest that 
when the veteran received treatment, he was treated for all 
three conditions in toto because they produced the same or 
overlapping symptoms and manifestations.  They did not result 
in separate and distinct traits/symptoms.

An evaluation will be awarded based on the dominant 
disability shown to be present - in this case, the 
hemorrhoids.  Moreover, as the aim of the rating schedule is 
to compensate claimants for average impairment of earning 
capacity in civil occupations as a result of a service-
connected disability, the emphasis is on functional 
impairment, which connotes an evaluation of the overall 
disability picture affecting a particular anatomical part or 
region.  The aim is not to add on discrete diagnoses for the 
purposes of artificially inflating the service-connected 
evaluation.  The Board believes that the RO in 1970 could 
reasonably have interpreted the rating schedule on the basis 
of the facts before it as precluding a separate evaluation 
for hemorrhoids, cryptitis, and an anal fissure.  

A claim that clear and unmistakable error has been committed 
must rise above a mere disagreement on how the facts were 
interpreted by the RO.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Because the veteran 
has not presented evidence which would allow the Board to 
rule that the facts were misinterpreted, the Board concludes 
that clear and unmistakable error was not committed and that 
the RO did not error when it rated the three conditions under 
one evaluation.

B.  The December 8, 1986, Rating Decision - Increased 
Evaluation

In June 1986, the veteran was awarded a 30 percent evaluation 
for his service-connected rectal conditions.  VA Form 21-
6796, Rating Decision, June 16, 1986.  Four months later, in 
October 1986, the veteran petitioned the RO for an increased 
evaluation for his service-connected rectal conditions.  The 
RO denied his request and notified him of that decision.  VA 
Form 21-6796, Rating Decision, December 8, 1986.  He did not 
appeal that decision.  The veteran has now come before the VA 
claiming that the RO underevaluated his condition in 1986, 
and that this underevaluation was clearly and unmistakably 
erroneous.  

In examining the veteran's claim, the first obstacle the 
Board must surmount is whether the veteran is merely claiming 
disagreement with how the adjudicators decided his case.  The 
Court has said that mere disagreement with how the RO weighed 
or evaluated the facts before it does not constitute clear 
and unmistakable error.  See Newman v. Brown, 5 Vet. App. 99 
(1993); Fugo v. Brown, 6 Vet. App. 40 (1993), motion for 
review en banc denied Feb. 3, 1994 (per curium); Luallen v. 
Brown, 8 Vet. App. 92 (1995).  

The veteran maintains that the RO underevaluated his rectal 
condition.  See RO Hearing Transcript, February 20, 1992, 
Pages 2 and 3; RO Hearing Transcript, August 17, 1992 
(Generally); VA Form 21-4138, Statement in Support of Claim, 
September 27, 1995.  Notwithstanding his assertions, the 
veteran does not contend that all of the evidence was not 
before the adjudicator, or that statutory regulations or 
provisions were incorrectly applied.  He merely avers 
disagreement with how the RO evaluated the facts before it 
and how the doctors diagnosed his condition.  In accordance 
with Russell v. Principi, 3 Vet. App. 310 (1992), Newman v. 
Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 
40 (1993), the Board finds that a valid claim of error as to 
this claim has not been raised, and hence, the claim is 
denied.

C.  The December 8, 1986, Rating Decision - Earlier Effective 
Date

The December 1986 rating decision also denied the granting of 
a retroactive increase evaluation in his service-connected 
rectal disability.  The veteran had argued that his 
disability should have been rated 30 percent disabling since 
the day after he was discharged from active duty in 1969.   
The effective date of the 30 percent award was January 14, 
1986.  

The RO additionally noted that in 1976 the Board had ruled 
that an evaluation in excess of 10 percent was not in order 
and that veteran had not requested reconsideration of that 
decision.  Board Decision, August 17, 1986.  Because the RO's 
previous actions were subsumed in the Board's 1976, decision, 
the veteran could not ask for an effective date earlier than 
the Board's 1976 decision.  See Talbert v. Brown, 7 Vet. App. 
352, 355 (1995) (citing 38 C.F.R. § 20.1104 (1995) (when 
determination of AOJ is affirmed by BVA, such determination 
is subsumed by final appellate decision)); see also Yoma v. 
Brown, 8 Vet. App. 298, 299 (1995) (per curiam order).  The 
RO also wrote that the evidence did not show that the 
veteran's rectal disorder had been underrated.  

The question now is whether the RO committed clear and 
unmistakable error when it denied an earlier effective date 
for the awarding of a 30 percent disability evaluation in 
1986.  The governing statutory and regulatory provisions 
expressly stipulate that the effective date for the granting 
of disability compensation is the day following separation 
from active service or the date that the entitlement arose if 
the claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).
 
The statutory and regulatory provisions explicitly specify 
that the effective date for the granting of increased 
disability compensation will be as follows:
 
§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
. . . [for] a claim for increase will be 
the date of receipt of the claim or the 
date entitlement arose, whichever is the 
later.

....

(o)  Increases . . . (1) General.  Except 
as provided in paragraph (o)(2) of this 
section and § 3.401(b) [which applies to 
increases for dependents], date of 
receipt of claim or date entitlement 
arose, whichever is later. . . .

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

....

(r)  Reopened claims.  (§§ 3.109, 3.156, 
3.157, 3.160(e)).  Date of receipt of 
claim or date entitlement arose, 
whichever is later, except as provided in 
§ 20.1304(b)(1) of this chapter.
 
38 C.F.R. § 3.400 (1998); see also 38 U.S.C.A. § 5110 (West 
1991 & Supp. 1998).

The veteran filed for an increased evaluation for his rectal 
condition in February 1986.  See VA Form 21-4138, Statement 
in Support of Claim, February 19, 1986.  In his request, the 
veteran claimed that his rectal condition was underrated and 
he pointed to treatment records from 1986.  He did not 
mention any pre-1986 private or government treatment records 
for his condition.  Moreover, a review of the claims folder 
indicates that prior to 1986, the latest medical treatment 
record for a rectal condition was dated August 1976.

Thus, the earliest date for which an increased evaluation 
could be granted is the date that the RO received the 
appellant's claim for an increased rating, and subject to the 
regulations, cited above.  If, in February 1986, evidence in 
the file within the year preceding that date showed that his 
condition had deteriorated, the effective date of the 
increased rating could have been the date that deterioration 
became apparent, which was January 1986.  Thus, the decision 
to grant an increased rating was based on medical evidence 
that showed a more disabling condition in January 1986 and 
thereafter.  Therefore, it is the decision of the Board that 
clear and unmistakable error did not occur.  

D.  The December 8, 1986, Rating Decision - Total Rating

In circumstances where the veteran is less than totally 
disabled under the schedular criteria, the veteran may be 
awarded a total rating based on individual unemployability if 
it is found that the service-connected disorders prevent him 
from securing and maintaining a substantially gainful 
occupation.  See 38 C.F.R. §§ 3.340, 3.341, and 4.16 (1986) 
and (1998).  There are certain provisions that must be met; 
the applicability of those provisions will be dependent upon 
the numeric value assigned to the service-connected 
disability(ies).  Items that may also be considered, 
depending upon the assigned disability evaluation, include 
the type of service-connected disabilities, employment 
history, educational and vocational attainment, and any other 
factors having a bearing on the issue.  [Marginal employment 
consists of employment as, for example, a self-employed 
farmer or other person, while employed in his own business, 
or at odd jobs, or while employed at less than half the usual 
remuneration.]  

In June 1986, the veteran submitted a claim for a total 
rating.  He claimed that he was unable to work full time as 
an aircraft mechanic because of rectal bleeding and 
discharge.  He did not provide a doctor's statement saying 
that his service-connected rectal disabilities prevented him 
from working.  He did not proffer documents from his previous 
employers stating that his rectal condition infringed on his 
work or that it prohibited him from accomplishing the 
employer's mission.  Moreover, evidence was not presented 
proclaiming that the veteran could not accomplish a 
sedentary-type job consistent with his education and job 
experience.  Hence, the veteran's request for a total rating 
based on individual unemployability due to his service-
connected rectal condition was denied.

The veteran now claims that the RO committed clear and 
unmistakable error when it denied him a total rating in 1986.  
But, does that decision rise to clear and unmistakable error?  
The Board believes not.  The veteran has not shown how the RO 
failed to apply an applicable existing law or statute; he has 
not shown how the decision was arbitrary or capricious.  He 
has merely expressed disagreement with the decision.
 
As noted above, a claim that clear and unmistakable error has 
been committed must rise above a mere disagreement on how the 
facts were interpreted by the RO.  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Based 
on the facts of this case, and on the stringent standard 
articulated by the Court with respect to clear and 
unmistakable error, the Board finds that the veteran's claim 
for clear and unmistakable error fails, and his claim is 
denied.

II.  Increased Evaluation

The appellant must present a well-grounded claim for an 
increased evaluation.  A well-grounded claim for an increased 
rating requires a plausible claim that a service-connected 
disability has increased in severity since the prior rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  To be well-
grounded when filed, a claim for an increased rating must 
necessarily assert that the disability increased in severity 
before the date on which the claim was filed.  Since the 
veteran has proffered medical records that suggest that his 
rectal condition may have increased in severity, the Board 
concludes that the veteran has presented a well-grounded 
claim.  Additionally, the facts relevant to this appeal have 
been properly developed and the obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations [however] do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  While the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the Court has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

The veteran's disability has been rated under the provisions 
of Diagnostic Code 7332, 38 C.F.R. Part 4 (1998), which 
provides that a complete loss of sphincter control warrants a 
100 percent evaluation.  With extensive leakage and fairly 
frequent involuntary bowel movements, a 60 percent evaluation 
is assigned.  Where there are occasional involuntary bowel 
movements necessitating the wearing of a pad, a 30 percent 
evaluation is assigned.  Constant slight, or occasional 
moderate leakage warrants a 10 percent evaluation. 

As a result of the veteran's request for an increased rating, 
he underwent a VA examination.  Rectum and Anus (Digestive) 
Exam, August 28, 1996.  When confronted by the examiner, the 
veteran complained of rectal leakage and pain.  He also said 
that when he would lift or strain, leakage would occur.  The 
examiner noted that the veteran wore pads and had difficulty 
cleaning the perineum.  The examination results were as 
follows:

Rectal - Perineum - mild [unknown word - 
possibly erythema].  Resting sphincter 
tone normal to slightly decreased.  
Squeeze pressure decreased.  Mild 
hardening of anal canal. . . . Bleeding 
occurs approximately 50% of the time.

....

Fecal leakage/incontinence - stress 
related (with straining) with secondary 
perineal hemorrhoidal proctitis due to 
pervious injury (surgeries).  [unknown] 
secondary to hemorrhoids.  No evidence of 
proctitis at present.

The claims folder contains the transcripts of several 
testimonies the veteran has given before the RO.  During 
these testimonies, the veteran has complained of pain and 
discomfort.  He stated that he wore an undergarment pad, that 
he might have eight to twenty bowel movements per day, and 
that he experienced leakage.  His statements on these points 
have been consistent over the years, and the Board finds his 
statements credible and believable.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Unfortunately, a 
definition or clarification of what is considered 
"extensive" or "frequent" for a rectal disability to be 
considered 60 percent debilitating has not been provided in 
38 C.F.R. §§ 4.110 - 4.114 (1998).  Therefore, the Board must 
take a common sense approach in evaluating these terms.  

If the Board takes the low number cited by the veteran, that 
of eight, as the number of times the veteran experiences a 
bowel movements, the Board, from a practical point, believes 
that eight times indicates a frequent amount of bowel 
movement.  The various medical records have recorded some 
leakage (incontinence) on both the veteran's undergarment and 
the pad.  Is this extensive?  The Board does not know, but if 
the leakage is great enough that it is going to force the 
veteran to change his pads multiple times per day (as he has 
indicated), then the Board believes, from a practical point 
of view, that this is extensive.

Therefore, it is the opinion of the Board that the veteran's 
disability picture more nearly approximates the criteria 
required for a 60 percent disability rating.  Because there 
is not a total loss of sphincter control, a 100 percent 
evaluation is not appropriate.  Hence, the veteran's claim 
for an increased evaluation is granted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114, Diagnostic Code 7332 (1998).


ORDER

1.  An evaluation of 60 percent for a rectal condition is 
granted, subject to the regulations governing the 
disbursement of monetary benefits.

2.  The RO decision of January 16, 1970, which granted 
service connection for hemorrhoids, to include the post-
operative residuals of anorectal surgery with an anal fissure 
and cryptitis, was free of clear and unmistakable error.

3.  The RO decision of December 8, 1986, which denied 
entitlement to an increased evaluation for a rectal 
condition, was free of clear and unmistakable error.

4.  The RO decision of December 8, 1986, which denied 
entitlement to an effective date earlier than January 14, 
1986, for the granting of a 30 percent evaluation for the 
post-operative residuals of an anal fistula with hemorrhoids 
and proctitis, was free of clear and unmistakable error.

5.  The RO decision of December 8, 1986, which denied 
entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities, was free of clear and unmistakable error.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  The Board notes that until the RO's decision of October 1975, the veteran's all of the veteran's rectal 
symptoms were rated together.  Then in October 1975, the RO reduced the veteran's service-connected 
disability of external hemorrhoids and cryptectomy with slight proctitis to zero percent.  The RO granted 
service-connected on a secondary basis for a "fistula in ano", and assigned a 10 percent rating.  See VA Form 
21-6796, Rating Decision, October 31, 1975.  Eleven years later, the RO concluded that that there was 
"overlapping symptomatology of the veteran's multiple service-connected rectal areas problems" and that 
"evaluation under one entity code [was] indicated".  VA Form 21-6796, Rating Decision, June 16, 1986.  The 
veteran's disability rating was raised to 30 percent disabling.

- 19 -


